Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding independent claim 1,   Price et al. (US patent publication 2020/0265454) teaches, a method of educating a user of vehicle features with an augmented reality manual, comprising: 
capturing, using a camera of an electronic device, a first real-world environment including a two-dimensional representation of a marker; ([0018] discloses a user captures an image of an vehicle. {0118]  In some implementations, the customer may utilize the user device to capture and display live streaming image data of the scale model of the vehicle (e.g., via an electronic viewfinder, of a camera of the user device, that electronically projects an image captured by the camera onto a display of the user device.”    The image has a logo or marker representation. See “In some implementations, the user device may perform the image processing and/or the machine learning on the captured image. In some implementations, the AR delivery platform may utilize image analysis, as an image processing technique, to extract meaningful information (e.g., a shape of the scale model of the vehicle, text or logos 
identifying, by a processor of the electronic device, the two-dimensional representation of the marker in the first real-world environment;  ([0020] identifies the logo of a vehicle.)
determining a first plane associated with the two-dimensional representation of the marker with respect to the electronic device;  ( AS Price determines a 2d image logo, it would have been obvious for Price to determine a first plane associated with the marker/logo.)
displaying the first real-world environment as a camera environment on an integrated display screen of the electronic device;  ( Fig. 1C displays first real world environment  in display 100 where a real world environment is shown ( the image of car.)
While Price displays different information of a car in Fig. 1C  in an AR display with real image of the car, Price doesn’t teach, displaying on the display screen, based at least in part on the first plane associated with the two-dimensional representation of the marker, a three-dimensional representation of a portion of a vehicle, the three-dimensional representation of the portion of the vehicle being rendered such that the three-dimensional representation of the portion of the vehicle appears to be positioned in place of the two-dimensional representation of the marker in the first real-world environment as displayed in the camera environment,  
NITHIYANANTHAM (US patent Publication: 20200162836) teaches, a three-dimensional representation of a portion of a vehicle, the three-dimensional 
assistant module 106 of the DAS 100.  In S703, the driver 118 starts the 
vehicle 102 and the MAV unit 110 turns on.  The DAS 100 starts in park mode 
(S704), and in S706 collects image data from the vehicle cameras 328 and 
stiches them together to form a 3D surround view of the vehicle 102, which may 
be displayed to the driver 118 on the MAV display 112.”)
BEAUREPAIRE  (US patent publication: 20200162836 ) teaches, 3d view of portion of a vehicle in AER display. (0046] Such visual interface may include a two dimensional (2D), three dimensional (3D), augmented reality (AR), and/or virtual reality (VR) view inside a vehicle, such as on a window (e.g., a vehicle windshield, a heads-up display, etc.) or in a display (e.g., a handheld display such as a mobile phone or an integrated dashboard or headrest display).

However, no combination of prior arts teaches as a whole, wherein the three-dimensional representation of the portion of the vehicle includes a plurality of selectable features; receiving a feature input selecting a vehicle feature of the plurality of selectable features of the vehicle; and  presenting, on the display screen, feature information relating to the vehicle feature selected by the feature input.
Therefore claim 1 is allowed.
Claims 2-7 are allowable by virtue of dependency.


Dependent claims 9-14 are allowed by virtue of dependency.

Independent claim 15 is allowed because the combination of the best available prior arts fails to expressly teach the limitation, “a feature input selecting a dashboard feature of the three-dimensional representation of the dashboard of the selected vehicle; and present feature information on the display device about the dashboard feature of the dashboard of the selected vehicle based on the feature input received” as a whole with the other limitations of claim ( which is similar to described limitation in claim 1.)
Dependent claims 16-20 are also allowed by virtue of dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tapas Mazumder whose telephone number is (571)270-7466.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/TAPAS MAZUMDER/Primary Examiner, Art Unit 2616